Title: Thomas Jefferson to John S. Ravenscroft, 3 July 1812
From: Jefferson, Thomas
To: Ravenscroft, John S.


          Sir Monticello July 3. 12.
           Mr William Maclure (with whom I believe you are acquainted) has put into my hands a paper on one leaf of which is a printed statement of Baxter’s spinning & carding machines, & on the other one in manuscript from yourself notifying that, among other carding machines, you can furnish one with 6. Inch cards to go by hand at the price of 60. Dollars. I have need of such a machine exactly, to compleat my family establishment on the small scale suited only to it’s own wants. I have Barret’s machine for spinning with 12 spindles, capable however of any number, & roving also, the most simple & compact thing of the kind I believe, existing, price 50.D. only including a price of 20.D. for the patent, and I daily expect Herrick’s roving & spinning machine of 6. spindles price only 15.D. including that of the patent, which I have not seen but hear it well spoken of for it’s simplicity and work in wool.
          I mention these machines to you because I am told you take an interest in such things. your small carding machine above mentioned would compleat my wants, and if you could furnish me with one I should consider it as a favor and would give you an order to recieve the price at Gibson & Jefferson’s counting house in Richmond. should you be so kind as to do this, I will send a light cart to your residence expressly for it, by any day you should name, only asking the favor of your previous information of the dimensions of the package, that a body might to fit it might be put to the cart. the favor of an answer is requested by Sir
          Your humble servtTh: Jefferson
        